UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6231



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD DAMONE HOPPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Thomas A. Wiseman, Jr.,
District Judge. (CR-95-119-1, CA-96-217-3)


Submitted:   September 30, 1999           Decided:   October 13, 1999


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Damone Hopper, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Damone Hopper seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal substantially on the

reasoning of the district court. See United States v. Hopper, Nos.

CR-95-119-1; CA-96-217-3 (W.D.N.C. Jan. 8, 1999).    In addition, we

note that Hopper’s claims that his counsel provided him with in-

effective assistance on appeal are meritless.       See McKaskle v.

Wiggins, 465 U.S. 168, 183 (1984); see also United States v.

Gillis, 773 F.2d 549, 559 (4th Cir. 1985).        We therefore deny

Hopper’s motions to proceed in forma pauperis on appeal, to appoint

counsel, to supplement the record, and to publish this opinion. We

also deny Hopper’s motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2